Citation Nr: 0736839	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-16 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed migraine 
headaches. 

2.  Entitlement to an increased rating for the service-
connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  His decorations included the Purple Heart and 
the Combat Medical badge.  

The matter of service connection for migraine headaches comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2004 RO rating decision and the claim for increase is 
before the Board on appeal from a November 2004 RO rating 
decision.  

The veteran testified before the undersigned Veterans Law 
Judge in August 2007 at the RO.  

At the Board hearing and thereafter, the veteran submitted 
additional evidence with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The preinduction examination noted that the veteran had 
reported having "bad" headaches three times per week at the 
time of his entry into service, but migraine headaches were 
not clinically identified at that time.  

3.  The veteran's migraine headaches are not shown by clear 
and mistakable evidence to have existed prior to his entry 
onto active duty and to have been aggravated by his active 
service that included combat with the enemy in the Republic 
of Vietnam .  

4.  The veteran also offered testimony that he developed 
symptomatic manifestations of his headache disorder in 
connection with his service following combat with the enemy.  

5.  The service-connected hearing loss disability currently 
is shown to be manifested by level I hearing acuity in the 
right ear and level I hearing acuity on the left.  


CONCLUSIONS OF LAW

1.  As the presumption of soundness is not rebutted, the 
veteran's disability manifested by migraine headaches is due 
to disease or injury that was incurred in active service that 
included combat with enemy in the Republic of Vietnam.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2007).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables 
VI, VII and Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2003 and in September 2003, prior to the rating 
decision on appeal, the RO sent the veteran a letter 
informing him that to establish entitlement to service-
connected compensation benefits the evidence must show 
credible supporting evidence of a disease or injury that 
began in or was made worse during service, or that there was 
an event in service which caused injury or disease; a current 
physical or mental disability; and a relationship between the 
current disability and an injury, disease or event in 
service.  The veteran was afforded time to respond before the 
RO issued the March 2004 rating decision on appeal.  

In September 2004, prior to the rating decision on appeal, 
the RO sent the veteran a letter advising him that in order 
to support a claim for higher evaluation for a service-
connected disability, the evidence must show that the 
disability had become worse; the veteran had an opportunity 
to respond prior to the issuance of the November 2004 rating 
decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2003, September 2003, and September 2004 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant, what evidence, if any, will be obtained by 
the claimant and what if any evidence will be obtained by VA. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August 2003, September 2003, and September 2004 letters 
advised the veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  However, even though the veteran was not expressly 
advised to "give us all you've got" the Board finds that 
this requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the August 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  In regard to fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability), RO advised the 
veteran of these elements in a February 2007 letter.  

The Board's decision in this case denies service connection 
and a compensable rating for the claimed disabilities, so no 
degree of disability or effective date will be assigned.  
There is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  In 
addition, Dingess also held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This was done in the April 2005 Statement of the Case (SOC), 
which suffices for Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in October 2004 and 
November 2006.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2007.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for migraine headaches and a compensable rating 
for bilateral hearing loss.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the pre-induction physical examination revealed 
that the veteran had a history of having had three "bad" 
headaches per week, whose cause was unknown.  However, the 
initial service examination did not identify the presence of 
migraine headaches.  

Thus, the presumption of soundness must apply in this case, 
unless it can be determined that the migraine headaches 
clearly and unmistakably existed prior to service and were 
not aggravated thereby.  

At a November 2006 VA examination, it was noted that the 
veteran's migraine headaches preexisted service, but were 
made worse in service.  His headaches reportedly began in 
high school and were accompanied by visual loss that lasted 
up to 30 minutes, nausea and a headache that lasted 2 days.  
The veteran had not had any headaches after high school or 
early in his military career, but they began again once he 
deployed to the Republic of Vietnam.  

While in the Republic of Vietnam, the veteran reported having 
had four migraines in a 6 month period.  He first began using 
prescriptions in 1972, and in the four years prior to the 
examination, he had four to five extremely severe attacks 
that required injections of Demerol for relief.  

The VA examiner opined that the veteran had classic migraine 
headaches, which appeared to have some relation to stress as 
evidenced while active in the field in Vietnam.  Once the 
veteran was out of that situation, he did not require a 
prescription until 1972.  Significantly, the VA examiner 
opined that the migraine headaches were probably a more 
natural progression of the condition in that respect and were 
less likely as not permanently aggravated by or as a result 
of military service.  

On this record, the migraine headaches cannot be found 
clearly and unmistakably to have existed prior to the 
veteran's entry onto active duty and to been aggravated by 
his service that included combat with the enemy in the 
Republic of Vietnam.  

Without rebutting the presumption of soundness, direct 
service connection must be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

The Board finds given the medical evidence that the currently 
demonstrated migraine headaches are shown as likely as to 
have been present in service.  As noted, the veteran reported 
developing heacache manifestations in connection with his 
duties in the Republic of Vietnam.  

The Board notes that a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the Board concludes that the veteran's migraine 
headaches were incurred in active service.  Accordingly, 
service connection is warranted.  


B.  Compensable rating for service-connected bilateral 
hearing loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  The Puretone Threshold 
Average is charted, in conjunction with the Speech 
Discrimination Percentage for that ear, in Table VI of 38 
C.F.R. § 4.85 (2004).  

This results in a score, expressed as a Roman numeral, for 
each ear.  The Roman numeral scores for both ears are than 
charted in Table VII of 38 C.F.R. § 4.85 (2004), and the 
intersection of the scores provides the percentage of 
disability.  

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I


Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed above.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

As noted, the veteran's hearing loss does not fit either of 
these situations, so his hearing loss is calculated under 
Tables VI and VII.  

In November 2006, the most recent VA audiological evaluation 
of record, the veteran's audiometer scores were as follows:  



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
10
55
50
50
41
LEFT
N/A
10
45
50
45
38

Speech recognition scores were 96 percent for the right ear 
and 100 percent for the left ear.  

The examiner's impression was that the tests results revealed 
in the right ear moderately severe sensorineural hearing loss 
and in the left ear moderate sensorineural hearing loss.  The 
examiner also noted that the veteran's word recognition 
scores were excellent, bilaterally.  

Applying the determinations of the November 2006 examination 
to Table VI, the veteran's right ear (puretone average 41 and 
speech discrimination 96 percent) is a Level I hearing loss.  

The veteran's left ear (puretone average 38 and speech 
discrimination 100 percent) is a Level I hearing loss.  When 
a Level I and Level I hearing loss is charted in Table VII, 
the result is a 0 percent (noncompensable) rating.  

The Board accordingly finds that veteran is not entitled to 
an increased (compensable) rating for his service-connected 
bilateral hearing loss.  

The Board notes that the veteran testified that he felt 
rushed at his November 2006 VA audiological evaluation.  

However, the audiological results from the November 2006 VA 
audioliogical examination are in line with the October 2004 
VA audiological examination.  

In October 2004 the veteran's audiometer scores were as 
follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
15
55
60
60
48
LEFT
N/A
30
45
60
55
48

Therefore, the Board finds that the November 2006 
audiological evaluation is adequate to provide a picture of 
the veteran's current bilateral hearing loss.  

Based on the November 2006 VA audiological examination the 
Board finds that the veteran's service-connected bilateral 
hearing loss does not warrant a compensable rating.  



ORDER

Service connection for migraine headaches is granted.  

An increased, compensable evaluation for the service-
connected bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


